Case 1:16-cr-00628-GBD Document 46 Filed 12/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-v- No. 0208 1:16CR00628 (GBD)
ORDER

 

Brian Washington,

Supervisee.

 

 

Honorable George B. Daniels, U.S. District Judge:

IT IS HEREBY ORDERED THAT: For the reasons stated on the record during a violation
of supervised release conference held on December 3, 2020, the Supervised Release Conditions
are modified to include the following special condition:

Brian Washington shall reside at the Residential Reentry Center, located at 104 Gold Street,
Brooklyn, NY 11201, or a program location within the area of the New York City Metropolitan

Area, for a period of six (6) months.

While at the Residential Reentry Center (RRO), the supervisee shall follow the facility’s rules
and regulations and the probation officer’s instructions regarding the implementation of this
court directive. The supervisee’s contribution towards the cost of subsistence is waived.

Brian Washington will be restricted to the Residential Reentry Center at all times except for
employment, education, religious services, medical, mental health treatment, substance abuse
treatment, attorney visits, probation appointments, court appearances, court-ordered obligations,
or other activities as preapproved by the U.S. Probation Officer and the Residential Reentry
Center Manager. Brian Washington needs to submit a written pass for the upcoming weeks and
provide verifiable proof of the appointments and/or employment. Without verifiable proof,
passes cannot be approved.

 

SO ORDERED.

Dated: December 3, 2020
New York, New York

fag. 6 Domk

e CepreeB eS Daniels
Cope Judge

 
